Order entered July 8, 2015




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00351-CR

                                      CORY ROSS, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-31175-Q

                                              ORDER
        Appellant’s brief cites to the clerk’s record, but the clerk’s record has not been filed in

this Court. Accordingly, we ORDER Felicia Pitre, Dallas County District Clerk, to file the

clerk’s record within TEN DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk, and to counsel for all parties.

                                                           /s/   LANA MYERS
                                                                 JUSTICE